UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-10446 LITHIUM TECHNOLOGY CORPORATION (Name of Issuer in Its Charter) DELAWARE 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10379B DEMOCRACY LANE, FAIRFAX, VIRGINIA 22030 (Address of Principal Executive Offices) (Zip Code) (571) 207-9058 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
